OPINION OF THE COURT
FRED MORENO, Circuit Judge.
THIS CAUSE came before the Court for sentencing after pleas of no contest to three robberies by the 18 year old, first offender (in adult court) defendant. The recommended guidelines suggest a sentence between 2 Vz to 'bVi years.
1. The defendant’s chronic drug abuse (cocaine and marijuana), which caused him to commit instant crimes is a valid reason to deviate downward. State v Salony, 13 FLW 1253 (3d DCA 5/24/88).
2. Defendant has expressed a motivation to be rehabilitated by participating successfully in the individual and group counselling of the Gelber Treatment Residential Program. This is a valid ground for deviation. State v Forbes, 14 FLW 150 (3d DCA 12/27/88); State v Sachs, 526 So.2d 48 (Fla. 1988).
*1263. Emotional immaturity considered in combination with the defendant’s age (18) have been found to be valid reasons for downward departure. State v Myers, 525 So.2d 333 (Fla. 3d DCA 1987). The record, including the Seymour Gelber Adolescent Treatment Program Progress Report attached, supports the departure from the guidelines.
WHEREFORE, this Court departs slightly downward from the guidelines and places the defendant on 5 years probation with three special conditions as follows: (1) Residential Treatment at the Seymour Gelber Adolescent Program for one year so he can participate in the excellent drug treatment program; (2) In the second year of probation the defendant will participate in the New Corrections Youthful Offender Program and (3) obtain a high school diploma or its equivalent. Were an Appellate Court to find all of the reasons given to deviate from the guidelines to be invalid, the defendant would be allowed to withdraw his nolo contendere pleas. Reasons number 2 and 3 alone are sufficient for the downward departure from the guidelines.
DONE AND ORDERED in Open Court this 2nd day of May, 1989 in Miami, Dade County, Florida.
*127[[Image here]]
*128[[Image here]]
*129[[Image here]]